IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1125N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP SRI STRATEGIC PORTFOLIO February [xx], 2013 Dear Policy Owner: I am writing to inform you of the upcoming special meeting of shareholders (the “Meeting”) of the Calvert VP SRI Strategic Portfolio, a series of Calvert Variable Series, Inc. (“CVS”), to be held on April 19, 2013 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1125N, Bethesda, Maryland 20814. As an owner of a variable annuity or variable life insurance policy issued by an insurance company, you have the right to instruct your insurance company how to vote the shares of the Calvert VP SRI Strategic Portfolio it holds under your policy with respect to the proposal described below. A. Portfolio Reorganization As shown in the chart below, the CVS Board of Directors recommends that the Calvert VP SRI Strategic Portfolio (“Strategic Portfolio” or “Merging Portfolio”) be combined with the Calvert VP S&P 500 Index Portfolio (“Index Portfolio” or “Acquiring Portfolio”), a series of Calvert Variable Products, Inc. (“CVP”), in a tax-free reorganization (the “Reorganization”). The CVS Board of Directors and the CVP Board of Directors are referred to together in this letter as the “Boards”. Merging Portfolio Acquiring Portfolio Calvert VP SRI Strategic Portfolio Calvert VP S&P 500 Index Portfolio You are being asked to vote on a proposal to exchange the assets of the Strategic Portfolio for shares of equal value of the Index Portfolio. If the Agreement and Plan of Reorganization is approved by policy owners, and your policy remains invested in the Strategic Portfolio Merging through the closing of the Reorganization, your policy will be invested in shares of the Index Portfolio. Details of the Reorganization, the voting process and the Meeting are set forth in the enclosed Prospectus/Proxy Statement. The Prospectus/Proxy Statement also compares the strategies, expenses and performance of the Strategic Portfolio with those of the Index Portfolio. The Boards and I believe the Reorganization offers you the opportunity to pursue your investment goals in a larger fund with a comparable or stronger performance history that may benefit from economies of scale over the long-term. After careful consideration, the Boards have unanimously approved the Reorganization and believe the Reorganization is in the best interests of the Strategic Portfolio and you, as an owner of a policy invested in the Strategic Portfolio. The Boards recommend that you vote FOR these proposals. B. Change of Portfolio Manager of Strategic Portfolio At a regular meeting of the Board on December 12, 2012, the Board voted to terminate the Investment Subadvisory Agreement between Calvert Investment Management, Inc. (“CIM”), Strategic Portfolio’s investment advisor, and Thornburg Investment Management, Inc., and to authorize CIM to assume responsibility for the day-to-day management of Strategic Portfolio, effective as of December13, 2012. The Board took these steps after careful consideration of a number of factors, including its decision to recommend the Reorganization of Strategic Portfolio into Index Portfolio, as discussed above. Pursuant to an exemptive order granted by the United States Securities and Exchange Commission on December17,1996, CVS and CIM may enter into and materially amend each investment subadvisory agreement of Strategic Portfolio without shareholder approval if the subadvisor is not affiliated with CIM. In essence, the exemptive order permits CVS and CIM to act on behalf of shareholders to terminate and/or select an unaffiliated subadvisor in order to transition to an advisory arrangement that is best suited to achieve the Fund's investment objective. Pursuant to the exemptive order, and in accordance with the Prospectus and Statement of Additional Information of Strategic Portfolio, information about the new subadvisor is provided in an Information Statement that is attached as Exhibit B to the enclosed Proxy/Prospectus Statement. We are not asking you for a proxy and you are requested not to send us a proxy with respect to this portfolio manager change. Regardless of whether you plan to attend the Meeting in person, PLEASE VOTE VIA THE INTERNET OR TELEPHONE OR COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the Meeting. Your internet or telephone vote or your properly executed proxy card must be received by 9:00 a.m., Eastern Time, on April 19, 2013. If you vote by internet or telephone or return a proxy card you may still attend the Meeting in person and you may change your vote by submitting a revised proxy card. However, attendance in person at the Meeting by itself will not automatically revoke your vote. To revoke a prior vote you must follow the revocation procedures set forth in the attached Prospectus/Proxy Statement. I appreciate the time you will take to review these important matters. If we may be of any assistance, please call us at 800-368-2745. Our hearing-impaired shareholders may call 800-541-1524 for a TDD connection. Sincerely, Barbara J. Krumsiek Chairperson YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF CALVERT VP SRI STRATEGIC PORTFOLIO ARE ATTRIBUTABLE TO YOUR POLICY. IN ORDER TO AVOID THE UNNECESSARY EXPENSE OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY. CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1125N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP SRI STRATEGIC PORTFOLIO NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on April 19, 2013 To the Policy Owners: NOTICE IS HEREBY GIVEN that a Special meeting of Shareholders of the Calvert VP SRI Strategic Portfolio, a series of Calvert Variable Series, Inc. (“CVS”), will be held on April 19, 2013 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1125N, Bethesda, Maryland 20814, as may be adjourned from time to time (the “Meeting”), for the purposes listed below: To approve a proposed Agreement and Plan of Reorganization (the “Reorganization Plan”), providing for the transfer of all of the assets of the Calvert VP SRI Strategic Portfolio, a series of CVS, to the Calvert VP S&P 500 Index Portfolio, a series of Calvert Variable Products, Inc., in exchange for shares of the Calvert VP S&P 500 Index Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP S&P 500 Index Portfolio to the holders of Calvert VP SRI Strategic Portfolio shares in liquidation and subsequent termination of the Calvert VP SRI Strategic Portfolio. To consider and act upon any other business that may properly come before the Meeting. The matters referred to above are discussed in detail in the Prospectus/Proxy Statement attached to this Notice. The CVS Board of Directors and the CVP Board of Directors has fixed the close of business on January [28], 2013 as the record date for determining shareholders of the Strategic Portfolio entitled to notice of and to vote at the Meeting. February [xx], 2013 By Order of the CVS Board of Directors and the CVP Board of Directors, William M. Tartikoff, Esq. Vice President and Secretary PROSPECTUS/PROXY STATEMENT Dated February [xx], 2013 Acquisition of the Assets of the By and in Exchange for Shares of the CALVERT VP SRI STRATEGIC PORTFOLIO, a series of Calvert Variable Series, Inc. è CALVERT VP S&P , a series of Calvert Variable Products, Inc. Calvert Variable Series, Inc. 4550 Montgomery Avenue, Suite 1125N Bethesda, Maryland 20814 800-368-2745 INTRODUCTION This Prospectus/Proxy Statement is being furnished in connection with the solicitation of voting instructions (proxies) by the Board of Directors of Calvert Variable Series, Inc. (“CVS”) for use at a Special meeting of Shareholders of the Calvert VP SRI Strategic Portfolio, a series of CVS (“Strategic Portfolio”), to be held on Friday, April 19, 2013 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1125N, Bethesda, Maryland 20814, as may be adjourned from time to time (the “Meeting”). The Board of Directors of CVS is soliciting proxies from shareholders of Strategic Portfolio in connection with the proposed transfer of all of its assets to Calvert VP S&P 500 Index Portfolio (“Index Portfolio”), a series of Calvert Variable Products, Inc. (“CVP”), in exchange for shares of the Index Portfolio (the “Reorganization”). The following chart provides an overview of the proposed Reorganization: Merging Portfolio Acquiring Portfolio Calvert VP SRI Strategic Portfolio Calvert VP S&P 500 Index Portfolio Please take note of the following terms that are used throughout this Prospectus/Proxy Statement: Strategic Portfolio is referred to herein as the “Merging Portfolio”; Index Portfolio is referred to herein as the “Acquiring Portfolio”; Strategic Portfolio and Index Portfolio are referred to herein together as the “Portfolios” and each as a “Portfolio”; -1- CVS and CVP are referred to herein together as the “Funds” and each as a “Fund”; and The Board of Directors of CVS (the “CVS Board”) and the Board of Directors of CVP (the “CVP Board”) are referred to herein together as the “Board”. As an owner of a variable annuity or variable life insurance policy (a “Policy” and, collectively, the “Policies”) issued by an insurance company (“Insurance Company” and, collectively, the “Insurance Companies”), you have the right at the Meeting to instruct your Insurance Company how to vote the shares of Strategic Portfolio that are attributable to your Policy with respect to the Reorganization, as described more fully below and in the accompanying Notice of Special meeting of Shareholders. Although the Insurance Companies are the legal owners of the shares of Strategic Portfolio and you are not directly a shareholder of Strategic Portfolio, you have this right because some or all of your Policy value is invested in the stock of Strategic Portfolio, as provided by your Policy. For simplicity, in this Prospectus/Proxy Statement: “Record Holder” of the stock of Strategic Portfolio refers to each Insurance Company that holds shares of record unless indicated otherwise in this Prospectus/Proxy Statement; “shares” refers generally to your shares of common stock in the applicable Merging Portfolio; and “shareholder” or “Policy Owner” refers to you. The persons named as proxies on each proxy card will vote the shares of the Strategic Portfolio proportionately in accordance with the instructions received from those Policy Owners who respond with their voting instructions as to that Merging Portfolio. Following the transfer of Strategic Portfolio assets, if approved by shareholders, shares of the Index Portfolio will be distributed to the Record Holders of the Strategic Portfolio in liquidation thereof. As a result of the proposed transaction, each Record Holder of Strategic Portfolio will receive shares of the Index Portfolio at a total net asset value equal to the value of the Record Holder’s shares of Strategic Portfolio computed on the business day immediately prior to the Reorganization, and Strategic Portfolio will subsequently be dissolved and terminated as a series of CVS. The value of your Policy investment held in Strategic Portfolio will be the same as the value of your investment held in Index Portfolio immediately after the Reorganization. This Prospectus/Proxy Statement, which should be retained for future reference, sets forth concisely the information about Index Portfolio that a prospective investor should know before voting on the proposed Reorganization. The Reorganization will occur only if it is approved by the lesser of (i) 67% or more of the shares of Strategic Portfolio entitled to vote and present at the Meeting, if the holders of more than 50% of the outstanding shares entitled to vote are present in person or represented by proxy, or (ii)more than 50% of the outstanding shares of Strategic Portfolio entitled to vote . -2- Additional information concerning each Portfolio and the Reorganization is contained in the documents described below, all of which have been filed with the Securities and Exchange Commission (“SEC”): Information about the Reorganization : Statement of Additional Information of Index Portfolio dated February [xx], 2013, which relates to this Prospectus/Proxy Statement and the Reorganization (the “Reorganization SAI”); Information about the Merging Portfolio: Prospectus of CVS relating to Strategic Portfolio dated April 30, 2012, as supplemented on December 13, 2012; Statement of Additional Information of CVS relating to Strategic Portfolio dated April 30, 2012, as revised on December 13,2012 (the “CVS SAI”); The Annual Report to Shareholders of CVS relating to Strategic Portfolio for the fiscal year ended December 31, 2011; The Semi-Annual Report to Shareholders of CVS relating to Strategic Portfolio for the six-month period ended June 30, 2012; and Information about the Acquiring Portfolio: Prospectus of CVP relating to Index Portfolio dated April 30, 2012; Statement of Additional Information of CVP relating to Index Portfolio dated April 30, 2012 (“CVP SAI”); The Annual Report to Shareholders of CVP relating to Index Portfolio for the fiscal year ended December 31, 2011; and The Semi-Annual Report to Shareholders of CVP relating to Index Portfolio for the six-month period ended June 30, 2012. Copies of any of the above documents are available upon request and without charge by writing to Calvert Investment Distributors, Inc., Suite 1125N, Bethesda, Maryland 20814, or calling 800-368-2745 toll-free, and specifying the document(s) you are requesting. -3- Copies of any of these documents may also be obtained without charge on the EDGAR database on the SEC’s internet site at http://www.sec.gov. Copies are available for a fee by electronic request at the following e-mail address: publicinfo@sec.gov, or from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549. Information relating to Strategic Portfolio contained in the Prospectus of CVS dated April30, 2012 (SEC File No. 811-03591), as supplemented on December 13, 2012, is incorporated by reference in this document. (This means that such information is legally considered to be part of this Prospectus/Proxy Statement.) Information relating to Index Portfolio contained in the Prospectus of CVP dated April30, 2012 (SEC File No. 811-04000), is also incorporated by reference in this document. The Reorganization SAI relating to this Prospectus/Proxy Statement and the Reorganization, dated February [xx], 2013, which includes (i) the financial statements of CVS relating to Strategic Portfolio for the fiscal year ended December 31, 2011 and the six-month period ended June 30, 2012 and (ii)the financial statements of CVP relating to Index Portfolio for the fiscal year ended December 31, 2011 and the six-month period ended June 30, 2012, is incorporated by reference in its entirety in this document. Pro forma financial information of CVP relating to Index Portfolio is not included in the Reorganization SAI because the net assets of Strategic Portfolio constitute less than 10% of the net assets of Index Portfolio. The approximate date on which this Prospectus/Proxy Statement, the Notice of Special Meeting of Shareholders, and Form of Proxy are first being mailed to shareholders is on or about February [xx+1], 2013. These securities have not been approved or disapproved by the SEC or any state securities commission, nor has the SEC or any state securities commission passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The shares offered by this Prospectus/Proxy Statement are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. An investment in Index Portfolio through a Policy involves investment risk, including possible loss of the purchase payment of your original investment. -4- TABLE OF CONTENTS Synopsis 6 Reasons for the Reorganization 6 Reorganization Plan 7 Tax Consequences 8 Overview of Portfolios Subject to the Reorganization 8 Investment Objectives and Principal Investment Strategies 9 Fundamental Investment Restrictions 13 Principal Risks 14 Distribution, Purchase, Exchange and Redemption of Portfolio Shares 17 Expense Comparison 18 Performance 20 Portfolio Management 23 Reasons for the Reorganization 24 Information about The Reorganization 26 Shareholder Information for the Acquiring Portfolios 31 Information on Shareholder Rights 37 General Information about the Portfolios 38 Financial Statements 39 Voting Information 39 Shareholder Proposals 43 Other Business 43 Exhibit A – Agreement and Plan of Reorganization for Strategic Portfolio A-1 Exhibit B – Information Statement Relating to the Board’s Approval of a Change to the Portfolio Manager B-1 -5- SYNOPSIS This section summarizes the primary features and consequences of the Reorganization. It may not contain all of the information that is important to you. To understand the Reorganization, you should read this entire Prospectus/Proxy Statement and the Exhibits. This Synopsis is qualified in its entirety by reference to the additional information contained elsewhere in this Prospectus/Proxy Statement, the respective Prospectuses and Statements of Additional Information relating to the Portfolios, and the form of the Agreement and Plan of Reorganization (the “Reorganization Plan”), which is attached to this Prospectus/Proxy Statement as EXHIBIT A. Reasons for the Reorganization. The Board believes that the proposed Reorganization would be in the best interest of the shareholders of the Strategic Portfolio. In reaching this decision, the Board considered the terms and conditions of the Reorganization Plan and the following factors, among others: 1. The relatively small size of Strategic Portfolio and the likelihood that it will not increase substantially in size in the foreseeable future; 2. Following the Reorganization, the shareholders of Strategic Portfolio will remain invested in an open-end portfolio with a substantially larger asset base; 3. The Pro Forma Combined Portfolio (as shown in the section entitled “Expense Comparison”) has a significantly lower gross expense ratio than the current gross expense ratio of Strategic Portfolio; 4. The likelihood that shareholders of Strategic Portfolio, as part of a larger portfolio, may benefit over time from further reductions in overall operating expenses per share on a pro forma basis as a result of certain economies of scale expected after the Reorganization; 5. The investment objective of Strategic Portfolio and Index Portfolio are similar; 6. The Merging Portfolio and the Acquiring Portfolio are situated in the same or a comparable Morningstar style box; 7. The performance history of Index Portfolio is better than Strategic Portfolio for the year-to-date, one-year, three-year, five-year and ten-year periods ended September30,2012; 8. Strategic Portfolio and Index Portfolio have the same investment advisor; 9. The anticipated tax-free nature of the exchanges contemplated by the Reorganization for federal income tax purposes; and -6- 10. Shareholders of Strategic Portfolio will not experience any dilution in the value of their investment as a result of the Reorganization. For the reasons described in this Prospectus/Proxy Statement the Board and the Directors on the Board who are not “interested persons” within the meaning of Section 2(a)(19) of the Investment Company Act of 1940, as amended (the “1940 Act”) (the “Independent Directors”), concluded that the Reorganization of Strategic Portfolio into Index Portfolio would be in the best interest of the shareholders of Strategic Portfolio and that the interests of the existing shareholders of Strategic Portfolio will not be diluted as a result of the Reorganization. Accordingly the Board and the Independent Directors, in separate votes, approved the Reorganization and they recommend shareholder approval of the Reorganization. Subject to shareholder approval, the Reorganization is expected to be completed on or about April 30, 2012. The Board and the Independent Directors also approved the Reorganization on behalf of the Index Portfolio. The Directors considered, among other things, the terms and conditions of the Reorganization Plan, the opportunity to add assets to Index Portfolio, and their expectation that the Reorganization will constitute a tax-free reorganization and that the interests of shareholders would not be diluted as a result of the transaction. Thus, the Board and the Independent Directors concluded that the Reorganization would be in the best interest of the shareholders of Index Portfolio and approved the Reorganization. The votes of the shareholders of Index Portfolio are not being solicited in connection with the Reorganization because their approval or consent is not required. Reorganization Plan. The Board has authorized CVS and CVP to enter into the Reorganization Plan with respect to the Reorganization that provides for the following: The transfer of all the assets of Strategic Portfolio to the Index Portfolio in exchange for shares of Index Portfolio; Following the transfer, those Index Portfolio shares will be distributed to the Record Holders of the Strategic Portfolio in liquidation of that Portfolio, and the Strategic Portfolio will be dissolved; and As a result of the proposed transactions, each Record Holder of Strategic Portfolio will receive shares of Index Portfolio at a total net asset value equal to the value of the Record Holder’s shares of Strategic Portfolio as of the close of the New York Stock Exchange (“NYSE”) on the business day immediately prior to the Reorganization. The total value of your Policy interest in Strategic Portfolio will be the same as the total value of your Policy interest in Index Portfolio immediately after the Reorganization. The material terms of the Reorganization Plan are described in more detail in “Information About The Reorganization” below. -7- Tax Consequences. Pursuant to the Reorganization Plan, as a condition to closing the Reorganization described therein, each Portfolio shall have received an opinion of counsel that, while the matter is not entirely free from doubt, for federal income tax purposes no gain or loss will be recognized by it or its Record Holders as a result of the Reorganization. The tax basis of Index Portfolio shares received by a Record Holder will be the same as the tax basis of the Record Holder’s Strategic Portfolio shares. In addition, the tax basis of the assets of Strategic Portfolio in the hands of the Index Portfolio as a result of the Reorganization will be the same as the tax basis of such assets in the hands of the Strategic Portfolio prior to the Reorganization. Assuming each shareholder’s policy is treated as a variable annuity for federal income tax purposes, each shareholder will not recognize taxable income as a result of the Reorganization. See “Information About The Reorganization” below. If the Reorganization takes place, Index Portfolio will be constrained in the extent to which it can use the capital loss carryforwards of the Strategic Portfolio. See “Information About The Reorganization – Effect of the Reorganization on Capital Loss Carryforwards” below. Overview of Portfolios Subject to the Reorganization. Strategic Portfolio is a series of CVS, an open-end management investment company organized as a Maryland corporation and registered under the 1940 Act. Strategic Portfolio is a diversified portfolio and offers one class of shares. Index Portfolio is a series of CVP, an open-end management investment company organized as a Maryland corporation and registered under the 1940 Act. Index Portfolio is a diversified portfolio and offers one class of shares. Calvert Investment Management, Inc. (“CIM” or the “Advisor”) serves as the investment advisor for the Portfolios. Strategic Portfolio and Index Portfolio are managed or subadvised as shown in the following chart: Merging Portfolio Merging Portfolio Advisor Acquiring Portfolio Acquiring Portfolio Subadvisor Strategic Portfolio CIM Index Portfolio Summit Investment Advisors, Inc. As of December 10, 2012, the net assets of each Portfolio were as follows: Merging Portfolio Net Assets Acquiring Portfolio Net Assets Strategic Portfolio $26,870,000 Index Portfolio $285,110,000 -8- Investment Objectives and Principal Investment Strategies. Each Portfolio has an investment objective and certain principal investment strategies that are employed by the Portfolio’s portfolio managers. For a more detailed description of the investment techniques used by a Portfolio, see the applicable Portfolio’s Prospectus and the CVS SAI or CVP SAI, as applicable. Strategic Portfolio è Index Portfolio Investment Objectives. Each Portfolio seeks to achieve its investment objective by investing primarily in large capitalization common stocks of U.S. companies. The following chart sets forth the specific investment objective of each Portfolio. INVESTMENT OBJECTIVE (Merging Portfolio) (Acquiring Portfolio) Strategic Portfolio Index Portfolio The Portfolio seeks long-term capital appreciation by investing in equity and debt securities of all types using the Portfolio’s corporate responsibility standards and strategies. A secondary, non-fundamental goal of the Portfolio is to seek some current income. This objective may be changed by the Portfolio’s Board of Directors without shareholder approval. The Portfolio seeks investment results that correspond to the total return performance of U.S. common stocks, as represented by the S&P 500 Index This objective may be changed by the Portfolio’s Board of Directors without shareholder approval. Principal Investment Strategies. Strategic Portfolio normally invests at least 80% of its net assets in equity securities (common stock) of large capitalization companies. Strategic Portfolio defines large-cap companies as those within the range of market capitalizations of the S&P 500 Index. Index Portfolio will invest at least 80% of its net assets in investments with economic characteristics similar to stocks represented in the S&P 500 Index. Index Portfolio will invest primarily in common stock of the companies that comprise the S&P 500 Index. The S&P 500 Index is an unmanaged index of common stocks comprised of 500 large capitalization common stocks of U.S. companies that aims to include the top 75% of the value of the domestic equity markets. As of December 31, 2011, the market capitalization of the S&P 500 Index companies ranged from $1.6billion to $406 billion with a weighted median level of $51.2 billion and a weighted average level of $96.4 billion. The S&P 500 Index is capitalization-weighted, meaning that companies with larger market capitalizations will contribute more to the Index’s value than companies with smaller market capitalizations. The material differences between the principal investment strategies of Strategic Portfolio and Index Portfolio are as follows: (i) Active versus Passive Management . Strategic is an actively managed portfolio. The Advisor uses quantitative, fundamental, and macroeconomic insights that are designed to identify stocks with the greatest potential to outperform the market. Insights from this stock selection process are enhanced by the Advisor’s fundamental investment research, which seeks to add value by integrating traditional fundamental investment analysis with the Advisor’s proprietary views on critical environmental, sustainability and governance issues. The portfolio construction process seeks to maximize the benefit of these insights while controlling the Portfolio’s risk profile relative to its benchmark, the Standard & Poor’s (“S&P”) 500 Index, and minimizing transaction costs. -9- Index Portfolio is a passively managed portfolio. The Subadvisor of Index Portfolio seeks to substantially replicate the total return of the securities comprising the S&P 500 Index, taking into consideration redemptions, sales of additional shares and certain other adjustments. Under normal market conditions, as much of the Portfolio’s assets as is practical will be invested in stocks included among the S&P 500 Index Portfolio and futures contracts and options relating thereto. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. The Portfolio may also invest in S&P Depositary Receipts ® (“SPDRs
